Exhibit 10.1

SPROUTS FARMERS MARKET, INC.

 

AMENDED AND RESTATED EXECUTIVE SEVERANCE

AND CHANGE IN CONTROL PLAN

 

(Effective December 20, 2018)

 

--------------------------------------------------------------------------------

Table of Contents

 

Page

 

INTRODUCTION

1

DEFINITIONS

1

 

Base Salary

1

 

Code

1

 

Cause

1

 

Change in Control

1

 

Change in Control Period

2

 

Eligible Executive

2

 

Good Reason

2

 

Involuntary Termination

2

 

Person

3

 

Release

3

 

Senior Executive Officer

3

 

Successor

3

BENEFITS

3

 

Involuntary Termination

3

 

Change in Control Termination

4

 

Death During the Severance Period

5

ELIGIBILITY TO RECEIVE BENEFITS

5

 

Exclusions

6

ADDITIONAL TAX CONSIDERATIONS

6

 

Section 409A

6

 

Section 280G

7

OTHER COMPANY BENEFIT AND COMPENSATION PLANS

7

 

Equity

7

 

Paid Time Off

7

 

Other Benefits

7

ADMINISTRATION

7

 

Plan Administrator

7

 

Powers and Duties

7

CLAIMS

8

 

Claim

8

 

Claim Decision

8

 

Request for Review

8

-i-

--------------------------------------------------------------------------------

Table of Contents

(continued)

 

Page

 

Review of Decision

9

 

Plan Administrator’s Authority

9

GENERAL PROVISIONS

9

 

Amendment and Termination

9

 

Successors

10

 

Not a Contract of Employment

10

 

Effect on Other Benefits

10

 

Unfunded Plan

10

 

Offset

10

 

Withholding of Taxes

10

 

Applicability

10

 

Arbitration

10

 

Liability.

10

 

Indemnification

10

 

Governing Law

11

 

Severability

11

 

Notices

11

ERISA PROVISIONS

11

 

Plan Name

11

 

Plan Sponsor and Employer Whose Executives are Covered by the Plan

11

 

Employer Identification Number

11

 

Plan Number

11

 

Type of Plan and Plan Administration

11

 

Plan Administrator

11

 

Agent for Service of Legal Process

11

 

Type of Funding and Contributions

11

 

Plan Year

11

 

Statement of ERISA Rights

11

 

 

-ii-

 

--------------------------------------------------------------------------------

 

INTRODUCTION

Sprouts Farmers Market, Inc. (“Sprouts”) has established the Amended and
Restated Executive Severance and Change in Control Plan (the “Plan”) to provide
financial assistance to certain senior executive officers of Sprouts whose
employment is terminated under certain circumstances.  The severance and other
benefits payable under the Plan apply to covered terminations of employment
occurring after December 20, 2018.  This document outlines the terms and
conditions of the Plan, and shall serve as both the plan document and summary
plan description for the Plan, as those terms are defined under the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).

 

The Plan is the only severance pay plan, program or policy of Sprouts applicable
to Eligible Executives (as defined below) and supersedes all other severance
plans, programs, policies, understandings and agreements, express or implied,
written or oral with respect to the Eligible Executives; provided that, if there
is a written employment agreement between Sprouts or any of its affiliates on
the one hand, and an Eligible Executive on the other hand, which specifically
provides for severance, then the terms of such employment agreement will control
and the applicable individual will have no right to any payments or benefits
under the Plan, except in the event that a Change in Control Termination (as
defined below) occurs, in which case such Eligible Executive’s rights to
severance will be determined in accordance with the Plan, and such Eligible
Executive shall not be entitled to receive any severance under the applicable
employment agreement unless the severance terms of the applicable employment
agreement are more favorable to the Eligible Executive in which case the terms
of the employment agreement shall govern.

DEFINITIONS

“Base Salary” shall mean an Eligible Executive’s base pay immediately preceding
termination (or if greater, immediately preceding any reduction giving rise to
Good Reason (if applicable)), less applicable withholdings and deductions.  Base
Salary shall not include incentive compensation, bonuses, or any other payments.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Cause” shall have the meaning set forth in any effective employment agreement
between Sprouts or any of its subsidiaries or affiliates on the one hand, and an
Eligible Executive on the other hand, or if no such employment agreement is in
effect that contains a definition of “Cause”, then Cause shall mean the
occurrence of any one or more of the following events: (1) a conviction of or
pleading guilty to (a) a felony, or (b) a misdemeanor that causes or is
reasonably likely to cause material harm to the business, financial condition or
operating results of Sprouts or any of its affiliates; (2) theft, embezzlement
or fraud committed by an Eligible Executive in connection with the performance
of an Eligible Executive’s job duties; (3) engaging in any activity that gives
rise to a material conflict with Sprouts or any of its affiliates; (4) the
misappropriation of any material business opportunity of Sprouts or any of its
subsidiaries or affiliates; (5) any material failure to comply with, observe or
carry out the rules, regulations, policies, directions, codes of ethics and/or
conduct and restrictions applicable to team members generally or established or
approved by the Board from time to time for executive officers of Sprouts or any
of its subsidiaries or affiliates, including (without limitation), in any case,
those regarding conflicts of interest; and (6) substance abuse or use of illegal
drugs that materially impairs the performance of an Eligible Executive’s job
duties or causes or is likely to cause material harm to the business, financial
condition or operating results of Sprouts or any of its affiliates.  In order to
terminate an Eligible Executive for Cause, (i) Sprouts must deliver a written
notice of its intent to terminate the Eligible Executive for Cause, (ii) the
Eligible Executive must be given a reasonable opportunity to cure any such acts
or omissions (if curable) that constitute “Cause” within 30 days after receipt
of such notice, and (iii) the Eligible Executive must have failed to timely cure
any such acts or omissions.

 

“Change in Control” shall mean: (1) any event occurs the result of which is that
any “Person,” as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934 , as amended (the “Exchange Act”), becomes the “beneficial
owner”, as defined in Rules 13d-3 and 13d-5 under the Exchange Act, directly or
indirectly, of more than 50% of the voting stock of Sprouts or any successor
company thereto, including, without limitation, through a merger or
consolidation or purchase of voting stock of Sprouts; provided that the transfer
of 100% of the voting stock to a Person that has an ownership structure
identical to that of Sprouts prior to such transfer, such that Sprouts becomes

1

--------------------------------------------------------------------------------

 

a wholly-owned subsidiary of such Person, shall not be treated as a Change in
Control; (2) during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board, together with any new directors
whose election by such Board or whose nomination for election by the
stockholders of Sprouts was approved by a vote of a majority of the directors of
Sprouts then still in office who were either directors at the beginning of such
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority of the Board then in office; (3)
the sale, lease, transfer, conveyance or other disposition, in one or a series
of related transactions other than a merger or consolidation, of all or
substantially all of the assets of Sprouts and its consolidated subsidiaries
taken as a whole to any Person or group of related Persons; or (4) the adoption
of a plan relating to the liquidation or dissolution of Sprouts.

 

“Change in Control Period” shall mean the period beginning on the occurrence of
a Change in Control and continuing for 24 months thereafter.

 

“Change in Control Termination” shall mean: (1) termination of an Eligible
Executive’s employment by Sprouts without Cause; or (2) termination of an
Eligible Executive’s employment by the Eligible Executive for Good Reason, in
either case, during the Change in Control Period. A Change in Control
termination shall not occur pursuant to the preceding clause (1) if: (a) such
termination occurs on account of the Eligible Executive’s death or total and
permanent disability, as reasonably determined in good faith by Sprouts; or (b)
an Eligible Executive’s employment terminates as a result of a sale of assets
only if (i) the Successor assumes the obligations hereunder; (ii) the Eligible
Executive is offered employment by the Successor following the Change in
Control; and (iii) such offer provides the Eligible Executive with base salary
equal to that provided immediately prior to the Change in Control, the same
title as immediately prior to the Change in Control, and a principal place of
employment within 50 miles from the then-current location of the principal
office of Sprouts in Phoenix, Arizona immediately prior to the Change in
Control.

 

“Eligible Executive” shall mean each senior executive officer designated by the
Compensation Committee of the Board of Directors of Sprouts for participation in
the Plan from time to time.

 

“Good Reason” shall have the meaning ascribed thereto in any effective
employment agreement between Sprouts or any of its subsidiaries or affiliates on
the one hand, and an Eligible Executive on the other hand, or if no such
employment agreement is in effect that contains a definition of “Good Reason”,
then Good Reason shall mean the occurrence of any of the following: (1) material
reduction in an Eligible Executive’s base salary or target annual bonus
opportunity; (2) adverse change in an Eligible Executive’s job title; provided,
however, that a change in an Eligible Executive’s duties or responsibilities
without a change in an Eligible Executive’s job title shall not constitute “Good
Reason”; or (3) a requirement that an Eligible Executive work at any office or
location more than 50 miles from the location of the then current principal
office of Sprouts in Phoenix, Arizona (excluding normal travel
responsibilities).  In order for an Eligible Executive to terminate employment
for Good Reason, the Eligible Executive must provide Sprouts with at least 30
days’ prior written notice specifying in reasonable detail the reason therefor,
and Sprouts shall have a reasonable opportunity to cure any such Good Reason
within 15 days after receipt of such notice.  If Sprouts is not seeking to cure,
it shall not be obligated to allow the Eligible Executive to continue performing
duties for Sprouts during the 15-day cure period and may, in its sole
discretion, accelerate such termination of employment to any date during the
15-day cure period.  An Eligible Executive may not terminate employment for Good
Reason regarding any act or omission of which the Eligible Executive had actual
notice for 90 days or more prior to giving notice of termination for “Good
Reason”.

 

“Involuntary Termination” shall mean the termination of an Eligible Executive’s
employment, other than a termination of employment which constitutes a Change in
Control Termination: (1) by Sprouts without Cause; or (2) by the Eligible
Executive due to a change in the Eligible Executive’s principal place of
employment to a location that is more than 50 miles from the Eligible
Executive’s then-current principal place of employment.  An Involuntary
Termination shall not occur if such termination occurs within 12-months
following an Eligible Executive’s date of hire or on account of the Eligible
Executive’s death or total and permanent disability, as reasonably determined in
good faith by Sprouts.

 

2

--------------------------------------------------------------------------------

 

“Person” means and includes any individual, partnership, joint venture,
corporation, limited liability company, estate, trust or other entity.

 

“Release” shall mean a release of claims against Sprouts, Sprouts, and other
subsidiaries or affiliates of Sprouts in the form provided by Sprouts; provided
that, if the Eligible Executive experiences a Change in Control Termination, the
release shall be substantially in the form used by Sprouts immediately prior to
the Change in Control, with such changes as Sprouts determines are necessary to
comply with applicable law.

 

“Senior Executive Officer” shall mean the Chief Executive Officer,
President/Chief Operating Officer, Chief Legal Officer, Chief Information
Officer, Chief Marketing Officer, Chief Development Officer, Chief Human
Resources Officer, Executive Vice President of Operations, and any other senior
executive officer designated as such by the Compensation Committee of the Board
of Directors of Sprouts from time to time.

 

“Successor” shall mean any corporation or unincorporated entity or group of
corporations or unincorporated entities which acquires ownership, directly or
indirectly, through merger, consolidation, purchase or otherwise, of the stock
or the assets of Sprouts, triggering a Change in Control, and which assumes and
agrees to perform this Plan by operation of law, or otherwise.  A Successor may
also include a subsidiary or parent of such entity to the extent such subsidiary
or parent is the employing entity of an Eligible Executive following the date of
a Change in Control.

 

BENEFITS

Involuntary Termination.  In the event an Eligible Executive experiences an
Involuntary Termination, in addition to any accrued but unpaid salary and
amounts required by applicable law, the Eligible Executive will be entitled to
the following severance benefits based on the Eligible Executive’s position,
subject to the conditions described below and the other terms and provisions of
the Plan:

 

Position

Severance Period

Cash Severance

 

COBRA Premium Reimbursement

CEO, COO and CFO

2 years

(1) Continued payments of Base Salary during the Severance Period, which will be
paid consistent with Sprouts’ customary payroll practices, but no less
frequently than monthly.

(2) An aggregate amount equal to the sum of the annual bonuses paid to the
Eligible Executive in respect of the past 2 completed fiscal years, payable in
equal installments over the Severance Period as and when payments are made
pursuant to clause (1) above.

(3) A prorated portion of the annual bonus (based on the period of actual
employment during the fiscal year in which termination occurs) to which the
Eligible Executive would have been entitled, if any, had the Eligible Executive
worked the full fiscal year during which the termination occurred (the “Prorated
Bonus”), which will be paid at the same time that annual bonuses are paid to
active employees of Sprouts but no later than March 15 of the calendar year
following the calendar year in which termination of employment occurs.

During the Severance Period (or if earlier, until the date the Eligible
Executive ceases to be eligible to receive coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)), Sprouts will
reimburse the Eligible Executive for the Eligible Executive’s applicable COBRA
premiums.*

3

--------------------------------------------------------------------------------

 

Other Senior Executive Officers

1 year

(1) Continued payments of Base Salary during the Severance Period, which will be
paid consistent with Sprouts’ customary payroll practices, but no less
frequently than monthly.

(2) An amount equal to the Eligible Executive’s target annual bonus at the time
of termination, payable in equal installments over the Severance Period as and
when payments are made pursuant to clause (1) above.

(3) The Prorated Bonus, which will be paid at the same time that annual bonuses
are paid to active Executives of Sprouts but no later than March 15 of the
calendar year following the calendar year in which termination of employment
occurs.

During the Severance Period (or if earlier, until the date the Eligible
Executive ceases to be eligible to receive coverage under COBRA), Sprouts will
reimburse the Eligible Executive for the Eligible Executive’s applicable COBRA
premiums.*

 

*In the event that Sprouts’ payment of COBRA premiums under the Plan would
violate the nondiscrimination rules of the Patient Protection and Affordable
Care Act of 2010, as amended (“PPACA”) or cause Sprouts or an Eligible Executive
to incur adverse tax consequences or penalties under PPACA or otherwise, the
parties agree to reform this provision, to the extent practicable, to avoid such
adverse tax consequences or penalties while maintaining the intended economic
benefit to the Eligible Executive.

 

Change in Control Termination.  In the event that an Eligible Executive
experiences a Change in Control Termination, in addition to any accrued but
unpaid salary and amounts required by applicable law, the Eligible Executive
will be entitled to the following severance benefits, based on the date the
Eligible Executive began employment with Sprouts, subject to the conditions
described below and the other terms and provisions of the Plan:

 

Position

Severance Period

Cash Severance

 

COBRA Premium Reimbursement

CEO

3 years

(1) Continued payments of Base Salary during the Severance Period, which will be
paid consistent with Sprouts’ customary payroll practices, but no less
frequently than monthly.

(2) An amount equal to the sum of the target annual bonuses paid to the Eligible
Executive in respect of the past 3 completed fiscal years, payable in equal
installments over the Severance Period as and when payments are made pursuant to
clause (1) above.

 

During the Severance Period (or if earlier, until the date the Eligible
Executive ceases to be eligible to receive coverage under COBRA), Sprouts will
reimburse the Eligible Executive for the Eligible Executive’s applicable COBRA
premiums.*

Other Senior Executive Officers

2 years

(1) Continued payments of Base Salary during the Severance Period, which will be
paid consistent with Sprouts’ customary payroll practices, but no less
frequently than monthly.

(2) An amount equal to the Eligible Executive’s target annual bonus at the time
of termination (or if greater, immediately preceding the Change in Control),
payable in equal installments over the Severance Period as and when payments are
made pursuant to clause (1) above.

During the Severance Period (or if earlier, until the date the Eligible
Executive ceases to be eligible to receive coverage under COBRA), Sprouts will
reimburse the Eligible Executive for the Eligible Executive’s applicable COBRA
premiums.*

4

--------------------------------------------------------------------------------

 

 

*In the event that Sprouts’ payment of COBRA premiums under the Plan would
violate the nondiscrimination rules of the Patient Protection and Affordable
Care Act of 2010, as amended (“PPACA”) or cause Sprouts or an Eligible Executive
to incur adverse tax consequences or penalties under PPACA or otherwise, the
parties agree to reform this provision, to the extent practicable, to avoid such
adverse tax consequences or penalties while maintaining the intended economic
benefit to the Eligible Executive.

 

The Plan Administrator has the sole discretion to determine whether an Eligible
Executive’s termination of employment constitutes an Involuntary Termination or
a Change in Control Termination.

 

In the event of an Involuntary Termination or a Change in Control Termination,
cash severance payments will begin on the effective date of the Release;
provided that, if termination of an Eligible Executive’s employment occurs
within 50 days following the end of the calendar year, payments will begin on
the later of: (1) the effective date of the Release; or (2) January 2 of the
year following the year in which termination of Eligible Executive’s employment
occurs; provided further that, the first payment will include any amounts that
would otherwise have been paid to the Eligible Executive between the date of
termination and the date of the first payment in accordance with Sprouts’
customary payroll practices.

 

Death During the Severance Period.  In the event an Eligible Executive dies
following an Involuntary Termination or a Change in Control Termination but
prior to the payment of all benefits payable under the Plan, any remaining cash
severance payments will be made to the Eligible Executive’s surviving spouse in
a lump sum within 60 days following the Eligible Executive’s death.  If there is
no surviving spouse at the time of an Eligible Executive’s death, the amounts
shall be paid to the legal representative of the Eligible Executive’s
estate.  Medical plan coverage will be made available to an Eligible Executive’s
surviving spouse and covered dependents to the extent required under COBRA;
provided that, COBRA premium reimbursements shall continue to be provided, to
the extent applicable, for any remaining portion of the Severance Period.

 

ELIGIBILITY TO RECEIVE BENEFITS

Subject to the conditions and limitations of this section and elsewhere in the
Plan, an Eligible Executive shall be entitled to the severance benefits
described herein only upon satisfaction of all the following conditions (and all
other applicable conditions contained in the Plan):

 

(1)

the Eligible Executive experiences an Involuntary Termination or a Change in
Control Termination;

 

 

(2)

the Eligible Executive timely executes without modification and does not revoke
a Release within 50 days following the Eligible Executive’s termination date (or
such earlier period as may be specified in the Release);

 

 

(3)

if requested by Sprouts or any of its subsidiaries or affiliates, the Eligible
Executive delivers an acceptable resignation letter in respect of all offices,
directorships and fiduciary positions in which the Eligible Executive was
serving;

 

 

(4)

the Eligible Executive reasonably cooperates in transitioning the Eligible
Executive’s work;

 

 

(5)

the Eligible Executive returns any property of Sprouts or its subsidiaries or
affiliates which has come into the Eligible Executive’s possession or control;
and

 

5

--------------------------------------------------------------------------------

 

 

(6)

if notified by Sprouts of his or her termination of employment, the Eligible
Executive remains actively at work through his or her Company-determined last
day of employment.

 

Exclusions.  Each Eligible Executive shall cease to be entitled to benefits
under the Plan, upon the earliest to occur of the following:

 

(1)

the date an Eligible Executive is re-employed if the Eligible Executive is
re-hired by Sprouts or an affiliate in a comparable position while receiving
severance benefits;

 

 

(2)

the Eligible Executive’s breach of any provision of the Release, the Plan or any
applicable confidentiality, non-compete, and/or non-solicitation agreement;

 

(3)

the revocation, invalidity, unenforceability, or untimely execution of the
Release; or

 

(4)

in the event of an Involuntary Termination, Sprouts (or any of its subsidiaries
or affiliate) discovers information that would have permitted Sprouts to
terminate the Eligible Executive’s employment for Cause.

 

If severance benefits cease because of a Cause determination or a breach of the
Release or any applicable confidentiality, non-compete, and/or non-solicitation
agreement, Sprouts shall have the right to require that the Eligible Executive
repay to the full value of any previously received benefits.  The remedies
described in this paragraph are in addition to any other remedies that may be
available to Sprouts in the event of the occurrence of any of the circumstances
described in this paragraph.

 

ADDITIONAL TAX CONSIDERATIONS

Section 409A.  The Plan is intended to comply with Code Section 409A.  To the
extent required by Code Section 409A, all amounts to be paid upon a termination
of employment under the Plan may only be paid upon a “separation from service”,
as defined by Code Section 409A.  If an Eligible Executive is a “specified
employee” within the meaning of Code Section 409A (which generally includes
officers with annual compensation above a specified amount) at the time of
termination of employment, to the extent necessary to comply with Code Section
409A, any payment under the Plan shall be delayed for a period of six months
after termination of employment.  The Plan Administrator will notify an Eligible
Executive if a delay in payments is necessary.  Payment of such delayed amount
shall be made in a lump sum within 10 days after the end of the six-month
period.  However, if the Eligible Executive dies during the postponement period
prior to the payment of the delayed amounts, the amounts delayed on account of
Code Section 409A shall be paid to the Eligible Executive’s surviving spouse
(or, if there is no surviving spouse at the time of an Eligible Executive’s
death, the legal representative of Eligible Executive’s estate) within 60 days
after the date of death.

 

For purposes of the limitations on nonqualified deferred compensation under Code
Section 409A, each payment of compensation under the Plan shall be treated as a
separate payment of compensation. Any amounts payable solely on account of an
involuntary separation from service within the meaning of Code Section 409A
shall be excludible from the requirements of Code Section 409A of the Code,
either as involuntary separation pay or as short-term deferral amounts to the
maximum possible extent. Any reimbursements or in-kind benefits provided under
the Plan shall be made or provided in accordance with the requirements of Code
Section 409A, including, where applicable, the requirement that: (1) any
reimbursement is for expenses incurred during the period of time specified in
the Plan; (2) the amount of expenses eligible for reimbursement, or in kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in kind benefits to be provided, in any other calendar
year; (3) the reimbursement of an eligible expense will be made no later than
the last day of the calendar year following the year in which the expense is
incurred; and (4) the right to reimbursement or in kind benefits is not subject
to liquidation or exchange for another benefit.

 

6

--------------------------------------------------------------------------------

 

In no event shall Sprouts or any of its subsidiaries or affiliates have any
liability in respect of any adverse tax consequences that an Eligible Executive
may incur by reason of operation of Code Section 409A.

 

Section 280G. Payments under the Plan shall be made without regard to whether
the deductibility of such payments would be limited or precluded by Code Section
280G, and without regard to whether such payments (or any other payments) would
subject an Eligible Executive to the federal excise tax levied on certain
“excess parachute payments” under Code Section 4999; provided however, that if
the value of all payments to or for an Eligible Executive’s benefit (whether
under the Plan or otherwise), after reduction for all state and federal taxes
(including the tax described in Code Section 4999, if applicable) with respect
to such payments (“total after-tax payments”), would be increased by the
limitation or elimination of any payment under the Plan, amounts payable under
the Plan shall be reduced to the extent, and only to the extent, necessary to
maximize an Eligible Executive’s total after-tax payments.  All determinations
to be made under this paragraph shall be made by a nationally recognized
accounting or consulting firm selected by Sprouts immediately prior to the
Change in Control, and shall be made at the sole expense of Sprouts.

 

Any reduction in payments required by Code Section 280G shall be applied based
on the applicable payment date.  Reductions shall be made in reverse
chronological order such that the payment or benefit owed on the latest date
following the occurrence of the event triggering the excise tax will be the
first payment or benefit to be reduced (with reductions made pro-rata in the
event payments or benefits are owed at the same time).  In no event shall an
Eligible Executive have any discretion with respect to the ordering of payment
reductions.

 

OTHER COMPANY BENEFIT AND COMPENSATION PLANS



Equity.  In the event of an Involuntary Termination or a Change in Control
Termination, all outstanding equity awards will be governed by the terms of the
applicable equity plans and award agreement(s).

 

Paid Time Off.  An Eligible Executive shall receive payment in respect of any
accrued but unused vacation and/or other paid time off which exists as of the
Eligible Executive’s termination date within 15 days following the Eligible
Executive’s termination date or such earlier date required by applicable law.

 

Other Benefits.  Except as otherwise required by applicable law or as
specifically provided by the terms of an Executive benefit plan, each Eligible
Executive shall cease active participation in all Executive benefit and
compensation plans and programs of Sprouts and its subsidiaries and affiliates
as of the employment termination date, including all retirement, welfare,
incentive, bonus and other similar plans, policies, programs and
arrangements.  For example, an Eligible Executive will not continue to be
covered under Sprouts’ life insurance and disability plans and will no longer be
eligible to participate in Sprouts’ 401(k) plan, even though the Eligible
Executive may be receiving severance pay.  Each Eligible Executive’s rights
under any such plans, policies, programs and arrangements shall be governed by
the terms and conditions thereof.

 

ADMINISTRATION



Plan Administrator.  Sprouts is the plan administrator (“the Plan
Administrator”) of the Plan.  Sprouts has appointed its Human Resources
Compensation Committee (“HRCC”) to act on its behalf as Plan Administrator.  The
Plan Administrator has authority to control and manage the operation and
administration of the Plan.

 

Powers and Duties.  The Plan Administrator has the absolute authority in its
sole discretion to construe and interpret the terms of the Plan (and any related
or underlying documents or policies), and to determine and resolve all factual
and other questions relating to eligibility to participate in the Plan, the
right to and amount of any benefit payable under the Plan to any individual and
the date on which any individual ceases to be an Eligible Executive.  All such
interpretations and determinations (including factual determinations) of the
Plan Administrator shall be final and binding upon all parties and persons
affected thereby.  The Plan Administrator may appoint one or more individuals
and delegate such of its powers and duties as it deems desirable to any such
individual(s), in which case every reference herein made to the Plan
Administrator shall be deemed to mean or include the appointed individual(s) as

7

--------------------------------------------------------------------------------

 

to matters within their jurisdiction.  The Plan Administrator shall maintain
records of this Plan’s administration and shall be responsible for the handling,
processing and payment of any claims for benefits under the Plan.

 

CLAIMS

Claim.  If an Eligible Executive, an Eligible Executive’s surviving spouse, an
Eligible Executive’s estate or any other person believes that he or she is being
denied a benefit to which he or she is entitled (hereinafter referred to as
“Claimant”), the Claimant or his or her duly authorized representative may file
a written request for that benefit with the Plan Administrator setting forth his
or her claim.  The request must be filed with the Plan Administrator within 365
days of the Eligible Executive’s termination and addressed to:

 

Sprouts Human Resources Compensation Committee

Attn: Chief Human Resources Officer

SFM, LLC Severance Plan Administration

5455 E. High Street, Suite 111

Phoenix, AZ  85054


Claim Decision.  Upon receipt of a claim, the Plan Administrator will advise the
Claimant that a reply will be forthcoming within a reasonable period of time,
but not later than 90 days, and will, in fact, deliver such reply within such
period.  However, the Plan Administrator may extend the reply period for an
additional 90 days under special circumstances.  If the reply period is
extended, the Plan Administrator shall advise the Claimant in writing during the
initial 90-day period indicating the special circumstances requiring an
extension and the date by which the Plan Administrator expects to render the
benefit determination, and any other information needed to process the
claim.  If the claim is denied in whole or in part, the Plan Administrator will
tender a written opinion, using language calculated to be understood by the
Claimant, setting forth the following:

 

 

(1)

The specific reason or reasons for the denial;

 

 

(2)

The specific references to pertinent Plan provisions on which the denial is
based;

 

 

(3)

A description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation as to why such material or such
information is necessary;

 

 

(4)

Appropriate information as to the steps to be taken if the Claimant wishes to
submit the claim for review, including a statement of the Claimant’s right to
submit the claim for arbitration in accordance with the Mutual Binding
Arbitration Agreement signed by the parties following an adverse benefit
determination on review; and

 

 

(5)

The time limits for requesting a review of the denial and for the actual review
of the denial, as described below.

 

Request for Review.  Sprouts shall appoint a review committee (the “Review
Committee”) to act on its behalf as Plan Administrator to hear any requests for
review of denied claims.  Within 60 days after the Claimant receives the written
opinion denying his or her claim, the Claimant may file a written request for
review with the Plan Administrator, at the following address:

 

Sprouts Farmers Market, Inc.

Attn: Review Committee for the Executive Severance and Change in Control Plan

5455 E. High Street, Suite 111

Phoenix, AZ 85054


If the Claimant does not request a review by the Review Committee within this
60-day period, he or she shall be barred and estopped from challenging the
determination.  The Claimant or his or her duly authorized representative who
submits a request for review may submit written comments, documents, records or
other information relating

8

--------------------------------------------------------------------------------

 

to the denied claim, which information shall be considered in the review under
this paragraph without regard to whether such information was submitted or
considered in the initial benefit determination.  The Claimant or his or her
duly authorized representative shall be provided, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information which: (i) was relied upon by the Plan Administrator in making its
initial claims decision, (ii) was submitted, considered or generated in the
course of the Plan Administrator making its initial claims decision, without
regard to whether such instrument was actually relied upon by the Plan
Administrator in making its decision, or (iii) demonstrates compliance by the
Plan Administrator with its administrative processes and safeguards designed to
ensure and to verify that benefit claims determinations are made in accordance
with governing Plan documents and that, where appropriate, the Plan provisions
have been applied consistently with respect to similarly situated claimants.

 

Review of Decision.  Within a reasonable period of time, ordinarily not later
than 60 days after the receipt of a request for review, the Review Committee
will review the Plan Administrator’s prior determination.  If special
circumstances require that the 60-day time period be extended, the Review
Committee will notify the Claimant within the initial 60-day period, indicating
the special circumstances requiring an extension and the date by which the
Review Committee expects to render its decision on review, which shall be as
soon as possible but not later than 120 days after receipt of the request for
review.  If the Review Committee makes an adverse benefit determination on
review, the Review Committee will render a written opinion, using language
calculated to be understood by the Claimant, setting forth the following:

 

 

(1)

The specific reason or reasons for the denial;

 

 

(2)

The specific references to pertinent Plan provisions upon which the denial is
based;

 

 

(3)

A statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information which: (i) were relied upon by the Review Committee in making its
decision, (ii) were submitted, considered or generated in the course of the
Review Committee making its decision, without regard to whether such instrument
was actually relied upon by the Review Committee in making its decision, or
(iii) demonstrates compliance by the Review Committee with its administrative
processes and safeguards designed to ensure and to verify that benefit claims
determinations are made in accordance with governing Plan documents and that,
where appropriate, the Plan provisions have been applied consistently with
respect to similarly situated claimants; and

 

 

(4)

A statement of the Claimant’s right to submit the claim for arbitration in
accordance with the Mutual Binding Arbitration Agreement signed by the parties.

 

Plan Administrator’s Authority.  The Plan Administrator shall have sole and
absolute discretionary authority to determine a Claimant’s eligibility for
severance or other benefits under the Plan and to interpret the terms of the
Plan.  Benefits under the Plan will be provided only if the Plan Administrator
decides in its discretion that the Claimant is entitled to those benefits.  The
decision of the Plan Administrator shall be final and binding upon Sprouts and
the Claimant.

 

GENERAL PROVISIONS



Amendment and Termination.  Sprouts shall have the right to amend or terminate
the Plan, in whole or in part, at any time in its sole discretion with or
without notice.  Provided, however: (1) any amendment or termination adopted
after the occurrence of a Change in Control that negatively impacts an Eligible
Executive’s benefit amount or eligibility shall not become effective as to such
Eligible Executive before the expiration of the Change in Control Period; and
(2) any amendment or termination of the Plan after the end of the Change in
Control Period may not negatively impact an Eligible Executive who experiences a
Change in Control Termination prior to the effective date of such amendment or
termination of the Plan.

 

9

--------------------------------------------------------------------------------

 

Successors.  This Plan shall inure to the benefit of and be binding upon Sprouts
and any Successor.  The Plan is personal to the Eligible Executive, and the
Eligible Executive does not have the right to assign the Plan or any interest
therein.

 

Not a Contract of Employment.  The Plan does not create a contract of
employment, give any Eligible Executive the right to continued employment, or
change the at-will nature of any Eligible Executive’s employment with Sprouts.

 

Effect on Other Benefits.  Benefits under the Plan shall not be taken into
account as current compensation under any retirement or other benefit plan,
program, or arrangement sponsored or maintained by Sprouts or its subsidiaries
or affiliates, unless such plan, program or arrangement expressly requires
otherwise.

 

Unfunded Plan.  Any payment made by Sprouts under the Plan shall be made from
Sprouts’ general assets.  No person shall have or acquire any interest in any
assets of Sprouts by virtue of the provisions of the Plan.  Sprouts’ obligation
to pay severance benefits under the Plan shall be an unfunded and unsecured
promise to pay money.  In no event shall a person’s rights to receive those
payments be greater than those of any other unsecured creditor of Sprouts.

 

Offset.  If an Eligible Executive has any debt, obligation or other liability
owing to Sprouts or its subsidiaries or affiliates of any nature whatsoever at
the time that a benefit becomes payable, Sprouts may offset the amount owed by
the Eligible Executive against the amount of the severance benefit otherwise
payable under the Plan, to the extent permitted by Section 409A of the Code and
other applicable law.

 

Withholding of Taxes.  Sprouts will withhold from any benefit payable under the
Plan all federal, state, local or other taxes as may be deemed necessary or
desirable to assure compliance with any law, governmental regulation or ruling.

 

Applicability.  Benefits made available under the Plan are neither an accrued or
vested entitlement nor in consideration for services rendered, and the payment
of any severance benefit is conditioned upon an Eligible Executive’s
satisfaction of the requirements of the Plan.

 

Arbitration.  All complaints, charges, claims, controversies, disputes, counts,
or causes of action of any nature (collectively, “claims”), including fiduciary
breach and other statutory claims under ERISA, as well as claims for benefits,
are subject to mandatory arbitration as set forth the separate Mutual Binding
Arbitration Agreement entered into between an Eligible Executive and Sprouts or
any of its subsidiaries or affiliates.  It is further understood that such
agreement contains a waiver of class, collective, and representative action
claims, and that neither party will assert, participate in, or join in any
class, collective or representative action.  Provided, however, the scope of the
arbitrator’s review of a denial of benefits claim shall be limited to the facts
contained in the administrative record.

 

Liability.  Except to the extent otherwise required by applicable law, (1) no
member of the HRCC or the Review Committee, and no officer, director or employee
of Sprouts or its subsidiaries or affiliates shall be liable for any action or
inaction with respect to his or her functions under the Plan; and (2) no member
of the HRCC or the Review Committee shall be personally liable merely by virtue
of any instrument executed by him or her or on his or her behalf as a member of
the HRCC or the Review Committee.

 

Indemnification.  Sprouts shall indemnify, to the full extent permitted by law
and the applicable Certificate of Incorporation and By-laws (but only to the
extent not covered by insurance) its officers and directors (and any Executive
involved in carrying out the functions of Sprouts under the Plan) and each
member of the HRCC and the Review Committee against any expenses, including
amounts paid in settlement of a liability, which are reasonably incurred in
connection with any legal action to which such person is a party by reason of
his or her duties or responsibilities with respect to the Plan, except to the
extent prohibited by law or to the extent such actions or inactions shall be
adjudged as gross negligence, willful misconduct or fraud in the performance of
his or her duties.

 

10

--------------------------------------------------------------------------------

 

Governing Law. The Plan shall be construed, governed and administered in
accordance with the laws of the State of Arizona, without regard to its conflict
of law principles, to the extent such laws are not preempted by ERISA.

 

Severability.  If any provision of the Plan is held invalid or unenforceable,
such invalidity or unenforceability shall not affect any other provision hereof,
and such provision shall, to the extent possible, be modified in such manner as
to be valid and enforceable but so as to most nearly retain the intent of
Sprouts.  If such modification is not possible, the Plan shall be construed and
enforced as if such provision had not been included in the Plan.

 

Notices.  Any notice required or permitted to be given under the provisions of
the Plan shall be in writing.  If a notice is mailed to an Eligible Executive,
it shall be sent by United States first class mail, postage prepaid, addressed
to the recipient’s last known address as shown on Sprouts’ records.  The date of
mailing shall be deemed the date of notice.

 

 

ERISA PROVISIONS



Plan Name.  The Plan is known as the Sprouts Farmers Market, Inc. Executive
Severance and Change in Control Plan.

 

Plan Sponsor and Employer Whose Executives are Covered by the Plan.

Sprouts Farmers Market, Inc.

5455 E. High Street, Suite 111

Phoenix, AZ 85054

 

Employer Identification Number.  Sprouts’ Employer Identification Number is
32-0331600.

 

Plan Number.  The three-digit number assigned to the Plan by Sprouts for
identification purposes is 001.

 

Type of Plan and Plan Administration.  The Plan is a severance pay plan, which
is a welfare benefit plan under ERISA.  Benefits are self-administered.

 

Plan Administrator.  Sprouts is the Plan Administrator for purposes of ERISA,
and its name, address and telephone number are as follows:

Sprouts Farmers Market, Inc.

Attn: Sprouts Severance Plan Administrator

5455 E. High Street, Suite 111

Phoenix, AZ 85054

(480) 814-8016

 

Agent for Service of Legal Process.  The name and address of the designated
agent for service of legal process under the Plan is:

Corporation Service Company

2711 Centerville Rd., Suite 400

Wilmington, DE 19801

 

Service of legal process may also be made on the Plan Administrator.

 

Type of Funding and Contributions.  The Plan is unfunded and has no
trust.  Severance benefits will be paid from Sprouts’ general assets.

 

Plan Year.  For purposes of maintaining the Plan’s fiscal records, the Plan year
begins on January 1 and ends on December 31 of each calendar year.

 

Statement of ERISA Rights.  Participants in the Plan are entitled to certain
rights and protections under ERISA.  ERISA provides that participants are
entitled to:

11

--------------------------------------------------------------------------------

 

 

Receive Information About Your Plan and Benefits

Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series) filed by the Plan with the
U.S. Department of Labor and available at the Public Disclosure Room of the
Executive Benefits Security Administration.

 

Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and copies of the latest annual report (Form
5500 Series) and updated summary plan description.  The Plan Administrator may
make a reasonable charge for the copies.

 

Receive a summary of the Plan’s annual financial report.  The Plan Administrator
is required by law to furnish each participant with a copy of this summary
annual report.

 

Prudent Actions by Plan Fiduciaries

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan.  The people who
operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of all Plan participants and beneficiaries.  No
one, including Sprouts or any other person, may fire any participant or
otherwise discriminate against any participant in any way to prevent him or her
from obtaining benefits or exercising his or her rights under ERISA.

 

Enforce Your Rights

If a participant’s claim for benefits is denied or ignored, in whole or in part,
the participant has a right to know why this was done, to obtain copies of
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.

 

Under ERISA, there are steps a participant can take to enforce the above
rights.  For instance, if a participant requests a copy of Plan documents or the
latest annual report from the Plan and does not receive them within 30 days, he
or she may submit the claim to arbitration in accordance with the Mutual Binding
Arbitration Agreement signed by the parties.  In such a case, the arbitrator may
require the Plan Administrator to provide the materials and pay the participant
up to $110 a day until he or she receives the materials, unless the materials
were not sent because of reasons beyond the control of the Plan
Administrator.  If a participant has a claim for benefits which is denied or
ignored, in whole or in part, he or she may submit the claim to arbitration in
accordance with the Mutual Binding Arbitration Agreement signed by the
parties.  If it should happen that Plan fiduciaries misuse the Plan’s money, or
if a participant is discriminated against for asserting his or her rights, he or
she may seek assistance from the U.S. Department of Labor, or he or she may
submit the claim to arbitration in accordance with the Mutual Binding
Arbitration Agreement signed by the parties.  The arbitrator will decide who
should pay costs and legal fees.  If the participant is successful, the
arbitrator may order the person the participant has sued to pay these costs and
fees.  If the participant loses, the arbitrator may order him or her to pay
these costs and fees, for example, if it finds that the participant’s claim is
frivolous.

 

Assistance with Your Questions

Any participant who has questions about the Plan should contact the Plan
Administrator.  Any participant who has any questions about this statement or
about his or her rights under ERISA, or needs assistance in obtaining documents
from the Plan Administrator, should contact the nearest Area Office of the
Executive Benefits Security Administration, U.S. Department of Labor, listed in
the telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. A participant may also obtain
certain publications about his or her rights and responsibilities under ERISA by
calling the publications hotline of the Executive Benefits Security
Administration.

12